[g81122ex10_9s1gbgd.jpg]
CONFIDENTIAL
KEIP & Centurion Plans       Exhibit 10.9
Program
Participants
Purpose
Metrics/Timing*
Target as % of
Ann. Salary
Cost
KEIP
Approved 7/23/09
•
8 select VPs
•
Maximize estate
value
•
Rapid emergence
from bankruptcy
•
Perform key
restructuring
functions
Milestone 1 (50% of target)
•
Measured 10/1/09
•
Equal weighting of ending
cash balance
(1)
and EBITDA
Milestone 2 (50% of target +
upside opportunity)
•
Later of 4/1/10 or 30 days
after Confirmation of Plan of
Reorganization
•
Based on 4/1/10 EBITDA
•
Target:  70%
•
Max:  100%
-
Upside payout
tied to Milestone
2 based on
aggressive
EBITDA target set
with creditors &
court
•
~$2.0M
(at target)
•
~$2.8M
(at max)
Centurion Plan
(Pre-
& Post-petition)
Approved 6/29/09
•
Pre-Petition:
55 EEs
on
current plan
•
Post-Petition:   
Non-insiders
101 EEs
•
Address current
Centurion
participants
•
Retain key
employees
•
Pre-Petition:
-
100% upon approval
•
Post-Petition:
-
33% on 10/1/09
-
66% on 4/1/10
•
Pre:    2%
-
21%
•
Post:  5%
-
30%
•
~$1.0M
•
~$2.5M
*In the event of the sale of the company or termination by the company (job
elimination or restructuring) prior to the period-ending date, the full
award for that period will be pro-rated.
(1)
Excludes cash from Samsung settlement and sale of Wireless business.
Japan receipts accounted for per Financial Plan assumptions –
accounting
changes to be adjusted accordingly.